Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including at least one evaporator thermally connected to the heat source and the heat source corresponding to the internal partition such that a heat exchanger device including at least one heat pipe is configured to convey a heat transfer fluid and to transfer heat emitted by the heat source to an acoustic panel located inside an inner shroud of aircraft engine nacelle. By contrast, Venkataramani et al. (US 2008005310 A1) modified by Welch (US 10533497 B2) discloses an aircraft engine nacelle including an air intake lip forming a lead edge of the nacelle, the lip having an annular space, at least one acoustic panel located inside an inner shroud, a heat exchanger device including at least one heat pipe configured to convey a heat transfer fluid and to transfer heat emitted by a heat source to the acoustic panel with the heat source corresponding to the aircraft engine as well as nacelle air intake lip having an annular space. However, modified Venkataramani fails to mention to the at least one evaporator thermally connected to the heat source and the heat source corresponding to an internal partition of the air intake lip of the engine nacelle. By further contrast, Cole (US 6027078 A) discloses a leading edge of a turbo-fan engine including an annular space being closed by an internal partition and being arranged to receive a hot air supply. However, Cole fails to mention a heat source corresponding the internal partition as well as a heat exchanger, condenser, evaporator, acoustic panel and a heat pipe. Therefore, it would have not been obvious to incorporate prior which disclose anti-icing systems for aircraft engines, in particular an engine’s nacelle that requires hot air supply being received from a leading edge air intake lip in the manner as described above.


Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647